Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claims 1-15, 22 and 31 have been cancelled.
4. No claim has been amended. 
5. Claims 16-21, 23-30 and 32-36 are renumbered as claims 1-19 are pending. 
                                                          Considerations
As to claims 16, 23, 24, and 36  the claims recites one acquisition device, one evaluation device, test data generator which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The written description disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function respectively in paragraphs [0031], [0039], [0012-0014], [0036-0038].

            Allowable Subject Matter
6. Claims 16, 23, 24 and 25 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 16, 23, 24 and 25 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 11-15 of the Remarks, filed on November 16, 2020, and dependent claims 17-21,  26-30 and 32-36 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Steinkogler (US pat. No   20080040788 prior art of record teaches  at least one acquisition device embodied to acquire data traffic allowed through by the firewall device; at least one evaluation device embodied to check the data traffic acquired by said acquisition device on a basis of the predetermined rules. 
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 16 as similarly recited in independent claims 23, 24 and 25:  
 and at least one test data generator embodied to generate test data traffic including the non-permissible data traffic in the direction of the data receiver: said evaluation device configured such that when the test data traffic is not detected by said evaluation device within a timeout time specified by a 
            None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ormazabal, US pat.No 20050075842.
Gordy, US pat.No 20050005031.
Velten, US pat.No 20020129355.
Le, US pat.No 20050268332.
McCourt, US pat.No 20090296571.   
Wu, US pat.No 20100005263.
Zuk, US pat.No 20060005231. 
Klaghofer, US pat.No 7315537.
Blocher, US pat.No 20160248679.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Date: 2/17/2021  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438